Exhibit 10.1
 
GRAPHIC [logo.jpg]
Arotech Corporation
 
1229 Oak Valley Drive
Ann Arbor, Michigan 48108
Tel:  (734) 761-5836   Fax:  (734) 761-5368
http://www.arotech.com
Nasdaq Global Market: ARTX
Writer’s direct dial: +972-2-990-6618
Writer’s direct fax: +972-2-990-6688
Writer’s e-mail: esses@arotech.com
Steven Esses
President and Chief Executive Officer

 
January 13, 2015
 
Mr. Thomas J. Paup
c/o Arotech Corporation
1229 Oak Valley Road
Ann Arbor, Michigan 48108
 
Re:           Third Amended and Restated Employment Agreement
 
Dear Tom:
 
In connection with your Third Amended and Restated Employment Agreement with
Arotech Corporation effective as of May 1, 2013 (the “Agreement”), we wish to
amend the Agreement in certain respects. All capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Agreement.
 
1.  
Notwithstanding the terms of Section 2(a) of the Agreement, your annual base
salary will be adjusted to $250,000 retroactive to January 1, 2015.

 
2.  
In Section 2(b) of the Agreement, the number “110” shall be substituted for the
number “120” wherever it appears.

 
3.  
Notwithstanding the terms of Section 2(c) of the Agreement, you will be entitled
to a paid annual vacation of forty (40) business days with respect to, and
during, each twelve (12) month period of your employment, retroactive to January
1, 2014; the unused portion of any such vacation, in respect of any year, shall
be redeemed by the Company for cash.

 
4.  
Notwithstanding the terms of Section 5 of the Agreement, the termination date of
the agreement is extended to March 31, 2017.

 
In all other respects, the terms of the Agreement will govern the relationship
between us.
 
If the foregoing is acceptable to you, kindly sign this letter in the space
provided for your signature below, whereupon this letter will become a binding
amendment to the Agree­ment.
 
Sincerely yours,
 
AROTECH CORPORATION
 
 
By:  /s/ Steven Esses                                      
Steven Esses
President and Chief Executive Officer
 
ACCEPTED AND AGREED:
 


               /s/ Thomas J. Paup                           
Thomas J. Paup
 
 
 